Citation Nr: 1017415	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  03-15 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In September 2003, the Veteran was afforded a video-
conference hearing before the undersigned.  A transcript of 
the hearing is of record.  

In June 2003, October 2005, and August 2009, the Board 
remanded the present matter for additional development and 
due process concerns.  In terms of the issue of service 
connection for a skin disorder, the Board is satisfied that 
there has been substantial compliance with the remand 
directives and the Board may proceed with review.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The issue of service connection for a back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, a skin 
condition had its onset during active service.


CONCLUSION OF LAW

A skin condition was incurred as a result of the Veteran's 
active service.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

After a careful review of the evidence of record, the Board 
finds that service connection is warranted for a skin 
condition.  

Service treatment records show that the Veteran was treated 
for a skin rash in April 1971 and June 1972 and was diagnosed 
as having pityriasis rosea and possible neurodermatitis in 
December 1971.  

Following service, the Veteran was diagnosed in January 1991 
with dermatitis during private treatment for a rash.  In May 
1994, the Veteran was again treated for pruritic dermatitis 
of unknown etiology that erupted on his legs and arms.  
During VA treatment in December 2002, the Veteran complained 
of having total body itching with a subsequent rash after 
scratching, which he stated began in Vietnam.  In March 2003, 
the Veteran reported during a private disability evaluation 
to having chronic diffuse pruritus, which he had since 1971.  

During the September 2003 hearing, the Veteran stated that 
his skin condition first began in Vietnam with itching that 
felt like fire burning that would breakout into a sore.  He 
described how he continued to have the same symptoms 
following separation.  


In October 2009, the Veteran was afforded a VA examination.  
He stated that he had a rash on his chest, face, and back 
during service in Vietnam, which he continued to have 
intermittently since service.  He reported that the rash 
normally occurred in January and February of each year.  He 
described it as pruritic and fine; that it burns and leaves 
his skin scaly.  Physical examination revealed that the 
Veteran did not have any rash, lesions, or discoloration of 
the skin at that time.  The examiner opined that it was 
reasonable to assume that if the Veteran still had skin rash, 
that it was probably the same type of skin rash that was 
documented while he was in service.  

Under the benefit-of-the-doubt rule, for the Veteran to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
Given the evidence set forth above, such a conclusion cannot 
be made in this case.  At the time of the VA examination, the 
Veteran did not have a skin rash and so the VA examiner 
opined that it was "reasonable to assume" that if the 
Veteran did continue to have a skin rash, it was the same 
that he had in service.  The examiner's opinion was not 
definitive and service connection may not be based on mere 
speculation.  38 C.F.R. § 3.102.  However, post-service 
medical treatment records show that the Veteran was treated 
on several occasions for a skin rash and the Veteran stated 
during the VA examination that his skin rash only occurred in 
January or February.  Furthermore, he stated during March 
2003 private treatment and testified at the September 2003 
hearing that he had his current skin condition since service.  
The Veteran is competent to report such observations.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran is 
also competent to give evidence regarding current symptoms 
and his statements may be competent to support a claim of 
service connection where symptoms of a disability are capable 
of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  
The Board finds that there is sufficient positive evidence of 
record to support a finding that the evidence is at least in 
relative equipoise.  Thus, service connection for a skin 
condition is warranted.  


Notice and Assistance

The Board notes that the duty to notify and assist has been 
met to the extent necessary to grant the claim for service 
connection for a skin condition.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Thus, there is no prejudice to the 
Veteran in deciding his claim at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

Service connection for a skin condition is granted. 


REMAND

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall, 11 Vet. App. at 268.  

In the August 2009 remand, the RO was directed to obtain a VA 
examination with an opinion as to whether a back disability 
had its onset during active service or was related to any in-
service disease or injury.  It was specifically noted that on 
entrance, the Veteran reported having back trouble prior to 
service that "cleared up."  No defects or diagnoses were 
noted on entrance to service; therefore, the Board did not 
request that aggravation be considered.  In addition, the 
Board stated that given the Veteran's history of back 
injuries, an examination was necessary.  The Veteran's 
history included service treatment records showing February 
1973 inservice treatment for low back pain that he had for 
one year and testimony of an inservice back injury when he 
slipped while carrying an M-16 with seven or eight bandolier 
across his shoulders and a post-service back sprain around 
1974 or 1975.  

The Veteran was afforded a VA examination in October 2009.  
The examiner stated that an examination was not necessary as 
the Veteran had indicated on his pre-induction form that he 
had back trouble prior to service.  In addition, the examiner 
cited to a 2003 note documenting that he had chronic back 
pain that began in September 2001 and stated that she had no 
documentation on his back condition while in service.  The 
examiner therefore opined that any back condition was not 
related to the Veteran's time in service as he documented 
back troubles prior to entering service and then in 2003 he 
documented that back pain began in September 2001.  

In a January 2010 statement, the Veteran argued that the 
examination did not adequately address the fact that he was 
treated in service for back problems.  Upon review of the 
examination report, the Board agrees that the opinion was not 
adequate.  Although the examiner stated that the claims file 
was reviewed, it is not clear that she thoroughly reviewed 
the record as her opinion was based on lack of documentation 
of a back condition in service and that the Veteran had back 
trouble on entrance to service.  The Board clearly stated in 
the previous remand that the record shows documentation of 
inservice treatment for low back pain in February 1973.  The 
record also shows that the Veteran reported on entrance to 
service that his previous back trouble "cleared up;" no 
pertinent defects were noted.  Finally, the examiner did not 
address the Veteran's reported injuries both during service 
and closely following service, which he is competent to 
report.  See Barr, 21 Vet. App. 303.  As such, the Board 
finds that a remand is required to correct these 
deficiencies.

On remand, an examination should be arranged in order to 
determine the nature and etiology of the Veteran's claimed 
back disability.  The examiner should be asked to carefully 
review the entire claims file and to note that the Veteran 
did not have a back disability prior to entering service.  
Based on a careful review of the record, the Board finds that 
such an examination is clearly necessary for a determination 
on the merits of the claim.  See 38 C.F.R. § 3.159 (c)(4); 38 
U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
a back disability.  The claims file must 
be made available to the examiner for 
review prior to the examination.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.

Based on the examination and review of 
the record, the examiner is requested to 
provide an opinion as whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that the Veteran's current 
back disability had its onset during 
active service or is related to any in-
service disease or injury.  The examiner 
should specifically comment on the effect 
of the injuries sustained by the Veteran 
before and after service. 

A detailed rationale for any opinion 
expressed should be provided.

2.  Finally, readjudicate the claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims on appeal remains adverse to 
the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


